Citation Nr: 0835816	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  04-05 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for residuals of chest 
trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from February 1952 to December 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2003 rating decision of the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA). 

This matter was previously before the Board in July 2007.  In 
addition to the issue listed on the title page of this 
decision, the issues of service connection for hearing loss 
and tinnitus were also remanded for further development.  In 
a May 2008 rating determination, the Appeals Management 
Center (AMC) granted service connection for both bilateral 
hearing loss and tinnitus.  As this is a full grant of the 
benefits sought on appeal, the Board will no longer address 
these issues.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The veteran has not been shown to have current residuals of 
inservice chest trauma. 


CONCLUSION OF LAW

Residuals of an inservice chest injury were not incurred in 
or aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The September 2002 and August 2007 letters informed the 
veteran of the information and evidence necessary to 
substantiate the claim, what types of evidence VA would 
undertake to obtain, and what evidence the appellant was 
responsible for obtaining.  The August 2007 letter provided 
examples of evidence the veteran could submit and told him 
that he must provide additional information if needed 
evidence was not in his possession.  This served to put him 
on notice as to the need to submit relevant evidence in his 
possession.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
and he was provided with notice of the type of evidence 
necessary to establish a disability rating and effective date 
in February 2007 and August 2007.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  As portions of the notice came after 
the initial adjudication of the claim, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  However, the timing 
deficiency was remedied by the readjudication of the claim 
after sending the notices.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006).

The Board finds that there has been compliance with the 
assistance requirements of the VCAA.  All available VA and 
private treatment records have been obtained.  The veteran 
had also been afforded several VA examinations.  

The National Personnel Records Center has reported that the 
veteran's service medical or treatment records were "fire 
related."  Destruction of service medical records does not 
create a heightened benefit of the doubt, but only a 
heightened duty on the part of VA to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its 
decision.  Cromer v. Nicholson, 19 Vet App 215 (2005); Russo 
v. Brown, 9 Vet. App. 46, 51 (1996).  

Where service treatment records are missing, VA also has a 
duty to search alternate sources of service records.  
Washington v. Nicholson, 19 Vet. App. 362 (2005).  In this 
case, the RO obtained the veteran's service personnel records 
and asked the veteran to provide information as to any 
periods of in-service hospitalization and to report the 
specific dates and locations of any in-service treatment.  He 
was also asked to submit any service medical records in his 
possession.  The veteran did not provide any additional 
information in response to this request.  By these efforts 
the RO satisfied VA's duty to search alternate sources of 
records.

Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

At the time of a July 2002 VA examination, the veteran 
reported that he was struck in the chest in the military in 
1953.  He indicated that a medic told him he had fractured 
ribs.  No X-ray studies were performed at that time.  The 
veteran was treated with light duty for one month and his 
symptoms improved with no recurrence.  

Physical examination of the chest revealed that it was clear 
to auscultation and percussion.  There was no chest wall 
tenderness.  A diagnosis of history of chest trauma, 1953, 
question of fracture of the ribs with no residuals, was 
rendered.  

In its July 2007 remand, the Board noted that the July 2002 
VA examiner had ordered chest X-rays for rib fractures and 
that no X-ray reports from this VA examination had been 
associated with the claims folder.  The Board indicated that 
they should be obtained and associated with the claims file.  
The Board further indicated that the veteran should be 
afforded a VA examination to determine whether he had current 
residuals of chest trauma.  The Board indicated that if the 
veteran did have current residuals of chest trauma, the 
examiner was to provide an opinion as to whether such 
disability was at least as likely as not related to the 
veteran's military service. 

The July 2002 chest X-ray obtained in conjunction with the 
remand revealed clear lungs.  The heart and mediastinum were 
unremarkable.  There was slight unfolding of the thoracic 
aorta.  There was no rib deformity to indicate remote rib 
fractures.  No other significant abnormality was present.  
The impression was no significant or minor abnormality.  

The veteran was afforded the requested examination in 
December 2007.  At the time of the examination, the examiner 
noted that the veteran reported that he fractured four ribs 
while unloading ammunition from a truck while serving in 
Korea in 1953.  The veteran reported that he was "strapped" 
by a medic and rested in a bunker for four weeks and then 
returned to duty.  He had no further complaints or difficulty 
with the ribs.  

The examiner noted that the veteran had no history of 
myocardial infarction or cerebrovascular accident.  There was 
also no history of cardiac procedures and the veteran denied 
exertional chest pain.  He also had no complaints of 
shortness of breath.  The veteran indicated that he was able 
to climb three flights of steps without stopping.  He denied 
paroxysmal nocturnal dyspnea or orthopnea.  There was no 
claudication, palpitations, or syncope.  

The examiner noted that the veteran had a history of 
hypertension since the 1970's and a history of 
hyperlipidemia.  Chest X-rays performed at that time revealed 
no active cardiopulmonary disease.  Following examination, 
the examiner rendered diagnoses of history of rib fracture in 
the military, no residual complaints; hypertension, on 
treatment, question hypertensive cardiovascular disease; 
hyperlipidemia, on treatment; EKG-frequent APCs; and edema, 
chronic venostasis changes.  

The examiner concluded that he could find no relation between 
rib fractures in the military service and the veteran's 
current cardiovascular disease.  

In an April 2008 addendum, the VA examiner commented that the 
veteran fractured four ribs while in Korea in 1953.  After a 
four week recovery period, he returned to duty.  He had had 
no difficulty with his ribs or cardiopulmonary status over 
the subsequent 55 years.  The veteran denied any 
cardiopulmonary symptoms and his chest x-rays showed no 
active cardiopulmonary disease.  The examiner indicated that 
it was more likely than not that there was no cardiopulmonary 
trauma from the four fractured ribs sustained by the veteran 
in 1953.  

In its previous decision the Board recognized the veteran as 
having served in combat.  His claimed chest or rib injury 
appears to have occurred in a combat zone, although it is not 
clear whether the veteran was engaged in combat at that 
point.  Where, a veteran engaged in combat, satisfactory lay 
evidence that an injury or disease was incurred in service 
will be accepted as sufficient proof of service connection 
where such evidence is consistent with the circumstances, 
conditions, or hardships, of service.  38 U.S.C.A. § 1154(b) 
(West 2002).  

Section 1154(b) sets forth a three step sequential analysis 
that must be undertaken when a combat veteran seeks benefits 
under the method of proof provided by the statute.  First, it 
must be determined whether the veteran has proffered 
"satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease."  Second, it must be 
determined whether the proffered evidence is "consistent 
with the circumstances, conditions, or hardships of such 
service."  Finally, if the first two requirements are met, 
VA "shall accept the veteran's evidence as "sufficient 
proof of service connection," even if no official record 
exists of such incurrence exists.  In such a case a factual 
presumption arises that that the alleged injury or disease is 
service connected.  Collette v. Brown, 82 F.3d 389, 393 (Fed. 
Cir. 1996); 38 C.F.R. § 3.304 (1996).  Competent evidence of 
a current disability and of a nexus between service and a 
current disability is still required.  Wade v. West, 11 Vet. 
App. 302 (1998); Turpen v. Gober, 10 Vet. App. 536 (1997); 
Libertine v. Brown, 9 Vet. App. 521 (1996).  

The VA examiner concluded that the veteran had sustained the 
claimed injury in service, and the Board accepts the 
veteran's evidence that he sustained that injury.

The existence of a current disability, however, is the 
cornerstone of a claim for VA disability compensation.  
Degmetich v. Brown, 104 F. 3d 1328 (1997); Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  In order to establish service connection the 
veteran has to show that a current disability is linked to 
his inservice chest injury/fracture ribs.  VA examinations 
have revealed no current disability from the in-service 
injury and the veteran has not reported current symptoms.  In 
short, there is no evidence of current residuals of chest 
trauma in service.  Absent such evidence, the weight of the 
evidence is against the claim.  Reasonable doubt does not 
arise, and the claim is denied.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for residuals of chest trauma is denied.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


